USDC IN/ND case 4:20-cv-00014-PPS-JEM document 1 filed 03/06/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  LAFAYETTE DIVISION


KARANA WALLACE,                                     )
                                                    )
               Plaintiffs,                          )
                                                    )
vs.                                                 )
                                                    )   CASE NO. 4:20-cv-00014
TODDRICK FAIRLEY and LTI TRUCKING                   )
SERVICES INC.,                                      )
                                                    )
               Defendants.                          )
                                                    )

                        NOTICE OF APPEARANCE OF COUNSEL


To: The Clerk of Court and all parties of record:

       I am admitted or otherwise authorized to practice in this court, and I appear in this case

as counsel for: Toddrick Fairley and LTI Trucking Services. Inc.

Dated: March 6, 2020

                                             Respectfully submitted,

                                             /s/ R. Gregory Sylvester
                                             R. Gregory Sylvester (30156-29)
                                             REMINGER CO., L.P.A.
                                             College Park Plaza
                                             8909 Purdue Road, Suite 200
                                              Indianapolis, IN 46268
                                             T: (317) 663-8570
                                             F: (317) 228-0943
                                              rsylvester@reminger.com
                                             Counsel for Defendants Toddrick Fairley and
                                             LTI Trucking Services, Inc.
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 1 filed 03/06/20 page 2 of 2


                                 CERTIFICATE OF SERVICE

       I certify that on this day, March 6, 2019, the foregoing document was filed electronically

using the Court’s CM/ECF system, which sends electronic notification to all registered parties. I

further certify that on the same day of filing, a copy of the foregoing document was sent by first

class U.S. mail, postage pre-paid, to:


Douglas D. Small
Foley & Small
1002 E. Jefferson Blvd.
South Bend, Indiana 46617
dsmall@folevandsmall.com
pwatson@foleyandsmall.com
Counsel for Plaintiff

Marc J. Lloyd
Fisher Maas Howard Lloyd & Wheeler, P.C.
9765 Randall Drive, Suite F
Indianapolis, IN 46280
mlloyd@fishermaas.com

                                                    /s/ R. Gregory Sylvester
                                                    R. Gregory Sylvester (#30156-29)
                                                    REMINGER CO., LPA
